Case 8:17-cv-01175-DOC-JDE Document 118 Filed 10/11/18 Page 1 of 2 Page ID #:4587




    1 Robert M. Waxman (SBN 89754)
        rwaxman@ecjlaw.com
    2 David N. Tarlow (SBN 214050)
        dtarlow@ecjlaw.com
    3 Jason L. Haas (SBN 217290)
        jhaas@ecjlaw.com
    4 ERVIN COHEN & JESSUP LLP
      9401 Wilshire Boulevard, Ninth Floor
    5 Beverly Hills, California 90212-2974
      Telephone (310) 273-6333
    6 Facsimile (310) 859-2325
    7 Attorneys for Plaintiff VIZIO, INC., a California corporation
    8                                UNITED STATES DISTRICT COURT
    9            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   10 VIZIO, INC., a California corporation,                Case No. 8:17-CV-01175-DOC-JDE
   11                       Plaintiff,                      The Hon. David O. Carter, District
                                                            Judge
   12             v.
                                                            The Hon. John D. Early, Magistrate
   13 LeECO V. LTD., an exempted company                    Judge
      with limited liability incorporated under
   14 the laws of the Cayman Islands; LeECO                 NOTICE OF LODGING
      GLOBAL GROUP LTD., a corporation                      [PROPOSED] ORDER GRANTING
   15 organized and existing under the laws of              PLAINTIFF VIZIO, INC.’S
      the People’s Republic of China; LELE                  DISCOVERY MOTION TO
   16 HOLDING, LTD., a British Virgin Islands               COMPEL LeECO V. LTD. AND
      Personal Holding Company; YUETING                     LELE HOLDING TO RESPOND TO
   17 JIA, an individual; and DOES 1 through                VIZIO’S FIRST SET OF
      10,                                                   REQUESTS FOR PRODUCTION
   18                                                       OF DOCUMENTS AND TO
                   Defendant.                               PRODUCE ALL RESPONSIVE
   19                                                       DOCUMENTS WITHOUT
                                                            OBJECTIONS
   20
                                                            Date:          November 15, 2018
   21 LeECO V. LTD.,                                        Time:          10:00 a.m.
                Counter-Claimant,                           Courtroom:     6A
   22
                  vs.                                       Discovery Cutoff: December 14, 2018
   23                                                       Pre-trial Conference: August 5, 2019
                                                            Trial: August 13, 2019
   24 VIZIO, INC., a California corporation,
   25            Counter-Defendant.

   26
   27
   28
        14676.8:9370358.1                                                        8:17-CV-01175-DOC-JDE
                                         NOTICE OF LODGING OF [PROPOSED] ORDER
Case 8:17-cv-01175-DOC-JDE Document 118 Filed 10/11/18 Page 2 of 2 Page ID #:4588




    1             TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
    2             PLEASE TAKE NOTICE that Plaintiff/Counter-Defendant VIZIO, Inc., a
    3 California corporation (“VIZIO”), hereby lodges its [PROPOSED] Order Granting
    4 Plaintiff VIZIO, Inc.’s Discovery Motion To Compel LeECO V. Ltd. and Lele
    5 Holding to Respond to VIZIO’S First Set of Requests for Production of Documents
    6 and to Produce All Responsive Documents Without Objections (the “Proposed
    7 Order”). The Proposed Order relates to Plaintiff VIZIO, Inc.’s Discovery Motion to
    8 Compel LeECO V. Ltd. and Lele Holding, LTD. to Respond to VIZIO’S First Set of
    9 Requests for Production of Documents Without Objections and to Produce All
   10 Responsive Documents. which was filed with the Court on October 11, 2018 as D.E.
   11 117. A true and correct copy of the Proposed Order is attached hereto as Exhibit
   12 “1”.
   13 DATED: October 11, 2018               ERVIN COHEN & JESSUP LLP
                                               Robert M. Waxman
   14
                                               David N. Tarlow
   15                                          Jason L. Haas
   16
   17
                                            By: /s/ Robert M. Waxman
   18
                                                Robert M. Waxman
   19                                           Attorneys for Plaintiff VIZIO, INC., a
                                                California corporation
   20
   21
   22
   23
   24
   25
   26
   27
   28
        14676.8:9370358.1
                                                  1                      8:17-CV-01175-DOC-JDE
                                 NOTICE OF LODGING OF [PROPOSED] ORDER
